Name: Commission Regulation (EEC) No 778/91 of 27 March 1991 amending for the second time Regulation (EEC) No 1850/90 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 91 Official Journal of the European Communities No L 81 /83 COMMISSION REGULATION (EEC) No 778/91 of 27 March 1991 amending for the second time Regulation (EEC) No 1850/90 fixing countervai ­ ling charges on seeds (EEC) No 1665/72 (5), as amended by Regulation (EEC) No 281 1 /86 (6), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1239/89 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1850/90 (3), amended by Regulation (EEC) No 250/91 (4), fixed coun ­ tervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which , under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1850/90 are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 35 0 OJ No L 168, 30. 6 . 1990, p. 38 (4) OJ No L 27, 1 . 2. 1991 , p. 62. O OJ No L 81 , 28 . 3 . 1990 , p. 34 . (6) OJ No L 175, 2. 8 . 1972, p. 49. No L 81 /84 Official Journal of the European Communities 28 . 3 . 91 ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 1,8 048 \ 9,9 064 l 13,8 404 32,7 066 32,7 1 1005 10 13 0,7 512 9,5 404 15,6 048 16,8 064 19,8 528  21,7 062 26,0 068 42,2 066 42,2 2 1005 10 15 6,4 066 l 36,8 400 38,8 346 \ 42,4 388 l 70,4 048 \ 80,9 528 82,5 064 88,7 052 \ 88,7 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession . (2) Origin identification : 1 Other countries with the exception of Austria, Chile and the United States 2 Other countries with the exception of Japan, Austria and Turkey 3 Other countries with the exception of Bulgaria, Austria and Chile 048 Yugoslavia 052 Turkey 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 346 Kenya 388 South Africa 400 the United States 404 Canada 512 Chile 528 Argentina ANNEX II Countervailing charge on hybrid sorghum for sowing (ECU/100 kg) CN code Amount of countervailing charge Country of origin (') 1007 00 10 3,3 14,7 400 064 (') Origin identification : 064 Hungary 400 United States